DETAILED ACTION
Applicant’s amendment filed 3/2/2022 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to the specification is withdrawn.
The objection to the claims is withdrawn.
The rejection under 35 USC § 101 is withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharghi (NPL “A User Behavior-based Approach to Detect the Insider Threat in Distributed Diagnostic Imaging Systems”).
Regarding claims 1, 10, and 15, Sharghi teaches A method executable via instructions stored in memory of an imaging system and executed by a processor of the imaging system, the method comprising (abstract):
monitoring, with the imaging system, usage of the imaging system in real-time while a user is controlling the imaging system, the monitoring including measuring system markers and aggregating the measured system markers into a real-time pattern of usage that reflects a timing and order of the measured system markers, the system markers indicating one or more of user actions and usage of system resources while the user is controlling the imaging system, the system markers including patient data, imaging procedure data, and imaging protocol settings (p.302);
detecting, with the imaging system, that the usage of the imaging system is an abnormal usage based on the real-time pattern of usage relative to one or more patterns of normal system usage (pp.302-303); and
performing, with the imaging system, one or more corrective actions based on the abnormal usage (p.303, step 5).
Regarding claim 2, Sharghi teaches Wherein the one or more patterns of normal system usage are selected from a knowledge database based on a type of workflow currently instituted for using the imaging system (p.303).
Regarding claims 3, 13, 14, 18, Sharghi teaches calculating a similarity of the real-time pattern of usage to the one or more patterns of normal system usage, and detecting that the usage of the imaging system is the abnormal usage when the similarity is below a similarity threshold (p.303). 
Regarding claim 4, Sharghi teaches wherein similarity criteria depends on a distance between the real-time pattern from the one or more patterns of normal system usage, and on the measured system markers causing a deviation of the real-time pattern from the one or more patterns of normal system usage (p.304).
Regarding claim 5, Sharghi teaches inputting the measured system markers to machine learning model trained on a plurality of patterns of normal system usage, and detecting that the usage of the imaging system is the abnormal usage based on output of the machine learning model (p.304). 
Regarding claims 6, 19, Sharghi teaches determining a type of the abnormal usage based on at least one system marker of the measured system markers, wherein the one or more corrective actions are performed according to the type of the abnormal usage (p.304).
Regarding claims 7, 20, Sharghi teaches wherein the one or more corrective actions include one or more of restricting access to system resources via internal or external interfaces, shutting down system resources, and activating backup resources (p.304).
Regarding claim 8, Sharghi teaches allowing the user to continue controlling the imaging system after performing the one or more corrective actions (p.304).
Regarding claim 9, Sharghi teaches generating an alert to the user indicating the abnormal usage (p.303).
Regarding claims 11, 17, Sharghi teaches wherein the system markers indicate one or more of user interface events, access to a database, access to external resources, and access of computing resources (p.304).
Regarding claim 12, Sharghi teaches wherein performing the one or more corrective actions based on the abnormal usage comprises performing one or more of restricting access to the database, restricting access to the external resources, and restricting access to the computing resources (p.304).
Regarding claim 16, Sharghi teaches wherein the scanner comprises an x-ray imaging device, an ultrasound imaging device, a magnetic resonance imaging device, a computed tomography imaging device, or a positron emission tomography imaging device (pp.301-302). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shenoy (20190098037), Thampy (20190068627), Kirti (20180375886) similarly teach user behavior analytics for protecting medical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419